Name: 92/240/EEC: Council Decision of 28 April 1992 amending Decision No 90/233/EEC establishing a trans-European mobility scheme for university studies (Tempus)
 Type: Decision
 Subject Matter: teaching;  employment;  organisation of teaching;  European construction;  management
 Date Published: 1992-05-07

 Avis juridique important|31992D024092/240/EEC: Council Decision of 28 April 1992 amending Decision No 90/233/EEC establishing a trans-European mobility scheme for university studies (Tempus) Official Journal L 122 , 07/05/1992 P. 0043 - 0043COUNCIL DECISION of 28 April 1992 amending Decision No 90/233/EEC establishing a trans-European mobility scheme for university studies (Tempus) (92/240/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Decision No 90/233/EEC of 7 May 1990 (4) established the Tempus trans-European mobility scheme for university studies, hereinafter referred to as the 'Tempus scheme'; Whereas Article 11 of the said Decision provides that the Commission shall submit to the Council, before 31 December 1992, an interim evaluation of the results of the Tempus scheme as well as a proposal for the continuation or adaptation of the scheme beyond the initial pilot phase; Whereas the first annual activity report on the Tempus scheme (1 May 1990 to 31 July 1991), which the Commission has just made public, enables members of the European Parliament, the Council and the Economic and Social Committee to be informed of all the activities undertaken by the Commission to implement the Tempus scheme; Whereas the interim evaluation report on the Tempus scheme will be available as from April 1992; whereas it is appropriate that the Commission should be able to avail itself of the evaluation before elaboration of the proposal provided for in Article 11 of the said Decision; Whereas only a decision to extend the pilot phase as such for a further academic year will give the European Parliament the Council and the Economic and Social Committee sufficient time to examine, on the basis of the results of the evaluation, the new Commission proposal, in order to make their decision with a full knowledge of the facts; Whereas it is essential, in order to ensure the continuity of the Tempus scheme, that its framework for the 1993/94 academic year be defined as soon as possible in 1992, HAS DECIDED AS FOLLOWS: Sole Article Article 1 of Decision 90/233/EEC is hereby replaced by the following: 'Article 1 The trans-European mobility scheme for university studies (hereinafter referred to as "Tempus") is hereby adopted, for an initial pilot phase of four years, beginning on 1 July 1990, and subject to the monitoring and evaluation arrangements set out in Article 11.' Done at Luxembourg, 28 April 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 11, 17. 1. 1992, p. 9. (2) OJ No C 94, 13. 4. 1992. (3) OJ No C 98, 21. 4. 1992, p. 3. (4) OJ No L 131, 23. 5. 1990, p. 21.